Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143104                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  BARBARA WOOD,                                                                                           Brian K. Zahra,
          Plaintiff-Appellant,                                                                                       Justices

  v                                                                SC: 143104
                                                                   COA: 295031
                                                                   Oakland CC: 2008-093837-NO
  ROBERT HOLIDAY and DENISE HOLIDAY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 14, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
           t0919                                                              Clerk